Citation Nr: 0110416	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for right forearm scar.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a non-service connected disability pension 
under the provisions of 38 C.F.R. § 3.321(b). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to the claims 
on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The appellant claims that he is entitled to service 
connection for a heart condition, a right forearm scar, 
hypertension and diabetes mellitus.  He also contends he is 
entitled to VA pension as his disabilities permanently 
preclude him from performing any substantially gainful 
employment.  The November 1999 VA general medical examination 
report reflects his reported history of treatment for high 
blood pressure by six years and diabetes mellitus by 20 
years.  The RO should request the appellant to identify his 
prior and current medical providers of treatment for his 
claimed disabilities and, thereafter, make an attempt to 
obtain such records.  The RO should also consider whether any 
additional notification or development action is required 
under the VCAA.  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names, 
addresses and approximate date(s) of 
treatment of all medical care providers 
who have treated the appellant for a 
heart condition, right forearm scar, 
hypertension and diabetes mellitus since 
his discharge from service.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The appellant is hereby notified of 
his right to submit additional evidence 
and/or argument in support of his claims, 
to include medical evidence which links 
his claimed disabilities to his period of 
active service and/or medical evidence 
showing a compensable manifestation of 
diabetes mellitus and hypertension within 
one year from his discharge from service.  
He may also submit medical and/or lay 
evidence showing that his disabilities 
permanently preclude him from performing 
any substantially gainful employment.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested heart disorder, right 
forearm scar, hypertension, and diabetes 
mellitus.  The claims folder must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether the veteran 
currently has a heart disorder, right 
forearm scar, hypertension, or diabetes 
mellitus.  If any of these disabilities 
are identified, the examiner is requested 
to offer an opinion as to the etiology of 
each identified disability, including 
whether it is at least as likely as not 
that any identified disability existed 
during the veteran's active service, or is 
related to the veteran's active service 
from January 1965 to November 1968, or 
whether a heart disorder, hypertension, or 
diabetes mellitus existed within one year 
after the veteran's discharge from active 
service.  An opinion should also be 
offered as to the extent to which all of 
the veteran's disabilities interfere with 
his ability to obtain and retain gainful 
employment.  A complete rationale for all 
opinions offered should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





